DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-11, filed March 29, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-16, 19-23 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reil et al (EP 2600139 A1) and Kadwell et al (US 2001/0038338 A1).  The action is made Final necessitated by amendment.
Response to Amendment
The amendment submitted March 29, 2022 has been accepted and entered.  Claims 1, 12 are amended.  Claims 7, 16, 18 are cancelled.  Thus, claims 1-6, 8-15, 19-23 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reil et al (EP 2600139 A1) in view of Kadwell et al (US 2001/0038338 A1).  
Regarding claim 12, Reil et al discloses a calibration block (20) for use with a detector (See Fig. 3) comprising: a body including a base material and a plurality of particles (titanium oxide particles embedded) mixed within the base material such that the body has a known obscuration (Section Description, paragraph 11).  Reil et is silent with regards to an anti-reflective coating as claimed.  Kadwell et al discloses a compact particle sensor, comprising: a sample test chamber wherein a coating is applied to at least a portion of the exterior surface, the coating being an anti-reflective coating (made of black intentionally non-reflective materials) (paragraph [0140]).  Thus, it would have been obvious to modify Reil et al to apply an ant-reflective coating, as taught supra by Kadwell et al so as to prevent stray reflections. 
Regarding claim 13,  Reil et al discloses wherein the known obscuration is representative of a presence of aerosolized particles (exhaust gas) (See Description, second paragraph).
Regarding claims 14-15, 23, Kadwell et al discloses wherein particles are representative of a colored smoke (i.e. particle size, shape, texture, opacity, temperature and color al effect the reflectivity of given density of smoke and ability to reflect a given spectrum of light) (paragraph [0038]).
Regarding claim 19, Reil et discloses wherein the detector includes at least one sensing volume (2), the calibration block (20) is sized to extend through the at least one sensing volume (See Fig. 1).
Regarding claim 20, Reil et al discloses wherein a first surface of the calibration block (20) is positionable in direct contact with a surface of the detector (28), the first surface having a contour complementary to the surface of the detector (See Fig. 3).
Regarding claim 21, Reil et al discloses wherein the base is optically transparent (transparent support matrix) (See Description, paragraph 11).
Regarding claim 22, Reil et al discloses coating plurality of particles to prevent from adhering (See Description, paragraph 11).
Allowable Subject Matter
Claims 1-6, 8-11 are allowable over the prior art.
	Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method of calibrating a chamberless optical detector comprising: positioning a calibration block having a first obscuration relative to an exterior surface of the chamberless optical detector; and determining a first calibration point of the detector using the calibration block, wherein the first obscuration is representative of a type of smoke, as claimed. 
	Claims 2-6, 8-11 are allowable based on their dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884